Citation Nr: 1446190	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for a right foot disability, to include pes planus, claw toe with metatarsalgia, and hammertoe.

4.  Entitlement to service connection for a left foot disability, to include pes planus, claw toe with metatarsalgia, and hammertoe.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.   

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  When this appeal was most recently before the Board in August 2013, it was remanded for further action by the originating agency.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System


REMAND

There are outstanding private treatment records pertinent to the appeal, notably those associated with treatment by the K.F.S. and by HCMW I.M.  See September 2013 VA Form 21-4142s.  Therefore, further development to obtain the records is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.   Undertake appropriate development to obtain a copy of all outstanding records pertinent to the Veteran's claims, to include records pertaining to treatment provided by HCMW I.M. and K.F.S.

2.  Undertake any other indicated development.

3.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



